Case 1:18-cr-00790-PGG

Federal Defenders
OF NEW YORK, INC.

Document 87 Filed 01/31/20 Page 1 of 1

Southern District

52 Duane Street-10th Floor, New York, NY 10007

Tel: (212) 417-8700 Fax: (212) 571-0392

 

David E. Patton
Executive Director

VIA ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

Re: United States vy. Lenny Oquendo

18 Cr. 790 (PGG)

Dear Judge Gardephe,

Southern District of New York
Jennifer L. Brown
Attomiey-in-Charge

January 31, 2020

On January 15, 2020, we asked the Court to order the government to turn over the
underlying documents and records regarding its proposed restitution order in the above-
captioned case and to allow defense counsel to respond in writing to the proposed order by
January 31, See Dkt. No, 79. The Court endorsed our request on January 21, 2020. See Dkt.

No. 86,

The government supplied defense counsel with the requested supporting documentation
and additional information. I write to request two additional weeks — to February 14, 2020 — to
review the materials, and to consult with Mr, Oquendo, before putting forth our position. The
government by Assistant United States Attorney Kyle Wirshba consents to this request.

Thank you for your consideration,

Respectfully submitted,

/s/

Sylvie Levine

Counsel for Lenny Oquendo

MEMO ENDORSED
The Application is granted.
SO ORDERED:

Laub A Aovdes

Paul G. Gardephe, U.S’D.J.
Dated:: [ea 2! 2026

 
